— Per Curiam
: While the language of the testatrix, in her bequest to “The Institution for the Blind of Philadelphia,” does not correctly designate either the appellee or appellant, yet it comes nearer the former. The appellee is correctly designated as “Institution,” a word not found in the name of the appellant. *437But wliat we think more convincing is the Court has found as facts that the testatrix well knew the correct name of the appellant, which she did not use, but did use the name by which the appellee was popularly and well known. If the decree which the Court made is not certainly right, there is an entire failure to prove it to be wrong.
Decree affirmed, and appeal dismissed, at the costs of appellant.